1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4

5
      UNITED STATES OF AMERICA,
6
                            Plaintiff,
7                                                             2:17-cr-00391-APG-VCF
      vs.                                                     ORDER SETTING EVIDENTIARY
8                                                             HEARING
      FREDRICK J. LEAVITT,
9                                                             MOTION TO SUPPRESS [ECF NO. 41]
                            Defendant.
10

11

12

13
            Before the Court is defendant Fredrick Leavitt’s motion to suppress the defendant’s interview with
14
     the Department of the Interior. (ECF No. 41). The Court will hold an evidentiary hearing.
15
                                         BACKGROUND AND DISCUSSION
16
            A police officer is required to give a Miranda warning when a suspect is in custody. Miranda v.
17
     Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L.Ed.2d 694 (1966). “Factors relevant to whether an
18
     accused is in custody include: (1) the language used to summon the individual; (2) the extent to which the
19
     defendant is confronted with evidence of guilt; (3) the physical surroundings of the interrogation; (4) the
20
     duration of the detention; and (5) the degree of pressure applied to detain the individual.” United States v.
21
     Beraun-Panez, 830 F.2d 127, 127 (9th Cir. 1987). “Other factors may also be pertinent to, and even
22
     dispositive of, the ultimate determination whether a reasonable person would have believed he could freely
23
     walk away from the interrogators.” United States v. Kim, 292 F.3d 969, 974 (9th Cir. 2002).
24

25

                                                          1
1           Leavitt argues in his motion to suppress that he was in custody when agents interviewed him during

2    the execution of a federal search warrant at his office and that the agents did not read him appropriate

3    Miranda warnings. (ECF No. 41 at 4). The government argues in its response that Leavitt’s interview was

4    noncustodial and that he was not entitled to a Miranda warning. (ECF No. 42 at 2).

5           The Court will hold an evidentiary hearing and ORDERS AS FOLLOWS:

6           1.      Hearing date: September 30, 2019 at 10:00 am, in Courtroom 3D.

7           2.      Pre-hearing: seven days before the evidentiary hearing by 5:00 pm, the parties must 1) fully

8    disclose all expected evidence, other than true impeachment evidence, and exchange exhibits and witness

9    lists, and 2) provide chambers a binder that contains the exhibits and witness lists.

10          DATED this 22nd day of August 2019.

11
                                                                   _________________________
12                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          2
